
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5932
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To establish the Organized Retail Theft
		  Investigation and Prosecution Unit in the Department of Justice, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Organized Retail Theft Investigation
			 and Prosecution Act of 2010.
		2.Organized Retail
			 Theft Investigation and Prosecution Unit
			(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Attorney
			 General shall establish the Organized Retail Theft Investigation and
			 Prosecution Unit (hereinafter in this Act referred to as the ORTIP
			 Unit).
			(b)CompositionThe ORTIP Unit shall include
			 representatives from the Federal Bureau of Investigation, United States
			 Immigration and Customs Enforcement, the United States Secret Service, the
			 United States Postal Inspection Service, prosecutors, and any other personnel
			 necessary to carry out the duties of the ORTIP Unit.
			(c)DutiesThe
			 duties of the ORTIP Unit are as follows:
				(1)To investigate and
			 prosecute those instances of organized retail theft over which the Department
			 of Justice has jurisdiction.
				(2)To assist State
			 and local law enforcement agencies in investigating and prosecuting organized
			 retail theft.
				(3)To consult with key stakeholders, including
			 retailers and online marketplaces, to obtain information about instances of and
			 trends in organized retail theft.
				3.DefinitionIn this Act, the term organized
			 retail theft means—
			(1)the obtaining of retail merchandise by
			 illegal means for the purpose of reselling or otherwise placing such
			 merchandise back into the stream of commerce; or
			(2)aiding or abetting the commission of or
			 conspiring to commit any of the acts described in paragraph (1).
			4.ReportNot later than 1 year after the date of
			 enactment of this Act, the Attorney General shall submit a report containing
			 recommendations on how retailers, online businesses, and law enforcement
			 agencies can help prevent and combat organized retail theft to the Chairs and
			 Ranking Members of the Committee on the Judiciary of the House of
			 Representatives and of the Committee on the Judiciary of the Senate. The
			 Attorney General shall make the report available to the public on the web site
			 of the Department of Justice.
		5.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Attorney General to carry out this Act,
			 $5,000,000 for each of fiscal years 2011 through 2015.
		
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
